
	
		I
		111th CONGRESS
		1st Session
		H. R. 3236
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2009
			Mr. Barrett of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To require the Secretary of Homeland Security to complete
		  at least 700 miles of reinforced fencing along the Southwest border by December
		  31, 2010, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Complete the Fence
			 Act.
		2.Extension of
			 reinforced fencing along Southwest borderSection 102(b)(1) of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note) is
			 amended—
			(1)in subparagraph
			 (A), by adding at the end the following new sentence: Fencing that does
			 not effectively restrain pedestrian traffic (such as vehicle barriers and
			 virtual fencing) may not be used to meet the 700-mile fence requirement under
			 this subparagraph.;
			(2)in subparagraph
			 (B)—
				(A)in clause (i), by
			 striking and at the end;
				(B)in clause (ii), by
			 striking the period at the end and inserting ; and; and
				(C)by adding at the
			 end the following new clause:
					
						(iii)not later than
				December 31, 2010, complete the construction of all the reinforced fencing and
				the installation of the related equipment described in subparagraph
				(A).
						;
				and
				(3)in subparagraph
			 (C), by adding at the end the following:
				
					(iii)Funding not
				contingent on consultationAmounts appropriated to carry out this
				paragraph may not be impounded or otherwise withheld for failure to fully
				comply with the consultation requirement under clause
				(i).
					.
			3.Progress
			 reportNot later than December
			 31, 2009, the Secretary of Homeland Security shall submit a report to Congress
			 that describes—
			(1)the progress made
			 in completing the reinforced fencing required under section 102(b)(1) of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1103 note), as amended by this Act; and
			(2)the plans for
			 completing such fencing before December 31, 2010.
			
